Amount of the single insured bond which each investment company would have provided and maintained had each such company had not been named as an insured under the present joint insured bond: Company Assets Minimum Amount of Bond The Advisors’ Inner Circle Fund The Advisors’ Inner Circle Fund II The Advisors’ Inner Circle Fund III Bishop Street Funds KP Trust Funds O’Connor EQQUS $0 Causeway Capital Management Trust SEI Liquid Asset Trust SEI Tax Exempt Trust SEI Daily Income Trust SEI Institutional International Trust SEI Institutional Managed Trust SEI Asset Allocation Trust SEI Institutional Investments Trust Adviser Managed Trust New Covenant Funds SEI Structured Credit Fund, L.P. SEI Insurance Products Trust
